348 F.3d 789
UNITED STATES of America, Plaintiff-Appellee,v.Jonathon Marc SUTTER, Defendant-Appellant.
No. 02-50282.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 16, 2003 — Pasadena, California.
Filed August 25, 2003.
Amended November 4, 2003.

Ross E. Viselman, San Diego, California, for the defendant-appellant.
Roger W. Haines, Jr., and Francisco J. Sanchez, Jr., Assistant United States Attorneys, Criminal Division, San Diego, California, for the plaintiff-appellee.
Appeal from the United States District Court for the Southern District of California; Judith N. Keep, District Judge, Presiding. D.C. No. CR-01-02799-JNK.
Before: A. Wallace TASHIMA, Marsha S. BERZON, and Richard R. CLIFTON, Circuit Judges.

ORDER

1
The Opinion filed on August 25, 2003 [340 F.3d 1022], is amended as follows:


2
1) At slip op., p. 11983, paragraph 3, 2d line [340 F.3d at 1027], change "Sutter's indictment on September 18, 2001" to "Sutter's arraignment on September 18, 2001."


3
2) At slip op., p. 11983, paragraph 3, line 5 [340 F.3d at 1027], change "October 22, 2002" to "October 22, 2001."


4
3) At slip op., p. 11992, paragraph 11, line 7 [340 F.3d at 1032], add the words "of the discovery dispute" after "settlement" and before the closing parenthetical.


5
With these amendments, the panel has unanimously voted to deny appellant's petition for rehearing and petition for rehearing en banc.


6
The full court has been advised of the petition for rehearing en banc, and no judge has requested a vote on whether to rehear the matter en banc. Fed. R.App. P. 35.


7
The petition for rehearing and the petition for rehearing en banc are DENIED.